Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 12, 2022

                                       No. 04-22-00158-CR

                                  Clarence Edward LIPPERT,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                 From the 216th Judicial District Court, Gillespie County, Texas
                                     Trial Court No. 7076
                       Honorable Albert D. Pattillo, III, Judge Presiding


                                         ORDER
       The State’s appellee’s brief is due October 10, 2022. On October 5, 2022, the State filed
a motion requesting a sixty-day extension of time. On October 7, 2022, we issued an order
granting the motion and ordering the State to file its brief no later than December 9, 2022. Our
order cautioned the State that further requests for an extension of time will not be granted absent
extraordinary circumstances.
       On December 9, 2022, the State filed a motion requesting a seven-day extension of time.
The motion is GRANTED and the State is ORDERED to file its brief no later than December
16, 2022. If the State does not file its brief on or before December 16th, this appeal is subject to
being set for submission without benefit of the State’s brief. The State is further cautioned that
counsel’s heavy case load or demanding work schedule is not an extraordinary circumstance
warranting further requests for an extension of time.


                                                      _________________________________
                                                      Lori I. Valenzuela, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of December, 2022.



                                              __________________________
                                              Michael A. Cruz,
                                              Clerk of Court